Citation Nr: 1226921	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was afforded a Travel Board hearing in October 2010 before the undersigned Acting Veterans Law Judge, and a transcript of this hearing is associated with the record.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA audiological examination and obtain a medical opinion.  The action specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hearing loss disability, which he has testified is the result of in-service noise exposure.  

The Veteran's VA treatment records show that he is receiving disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The United States Court of Appeals for Veterans Claims (Court) has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim for SSA disability benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Additionally, while the Veteran was afforded a VA examination in February 2011, the examiner opined that she was unable to offer an opinion regarding the etiology of the Veteran's hearing loss disability without resorting to speculation because the Veteran was either never examined at separation from service in 1978 or the record of that examination, including any audiological testing, has been lost.  Following the examination, the Appeals Management Center attempted to locate a discharge physical examination and audiogram, but in January 2012, they made a formal finding that the record was unavailable.  

On remand, the claims file should be referred to the February 2011 VA examiner for a new opinion of the etiology of the Veteran's hearing loss disability in the left and right ears, despite the unavailability of a discharge physical.  The examiner is asked to rely on all the available evidence of record, including post-service medical records and examinations.  The examiner is instructed that the Board will consider a statement that an opinion cannot be rendered without resorting to speculation to be an inadequate response.  

The examiner should also consider that there was evidence that the Veteran had met the criteria for a VA hearing loss disability in his left ear at the time of his enlistment, but not in his right ear.  38 C.F.R. § 3.385 (2011).  Accordingly, the examiner should consider whether it is at least as likely as not (fifty percent or greater) that the Veteran's pre-existing left ear hearing loss was permanently aggravated by the Veteran's active military service.  However, she should consider whether the Veteran's right ear hearing loss had onset in service or was caused by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If these records cannot be obtained, a formal finding of unavailability should be placed of record.  

2. Once this is done, the RO should transfer the Veteran's claims file, including any newly acquired evidence, to the VA examiner who performed the Veteran's February 2011 VA examination.  (If that examiner is unavailable, the file should be furnished to another person with a background in audiology or ear diseases.)

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's left ear hearing loss, which pre-existed service, was permanently aggravated (worsened beyond natural progression) by his military service.

She is also asked to opine whether it is at least as likely as not that the Veteran's right ear hearing loss had onset in service or was caused by the Veteran's active military service.  

The examiner is asked to provide a positive or negative response to the questions asked, as well as an explanation for her conclusions.  A statement that the questions cannot be answered without resorting to speculation will be considered an inadequate response.  While the Veteran's discharge physical examination is not available, the examiner is asked to review the available service and post-service medical records in reaching her decision.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that she has reviewed the claims file.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

